PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Messerlie et al.
Application No. 16/249,529
Filed: January 16, 2019
For: METHOD OF PERFORMING DENDROMETRY AND FOREST MAPPING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a renewed decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 30, 2021 to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or
substitute statement no later than the date on which the issue fee is paid, as required by the
Notice Requiring Inventor’s Oath and Declaration (Notice), mailed December 29, 2020. The
issue fee was timely paid on March 1, 2021. Accordingly, the date of abandonment of this
application is March 2, 2021. A Notice of Abandonment was mailed March 5, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an oath and declaration, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

A review of the record indicates the request under 37 CFR 1.48 has been entered before the rendering of a decision on the petition under 37 CFR 1.137(a). While a corrected filing receipt and Notice of Acceptance of the Request under 37 CFR 1.48 was mailed on March 19, 2021, it was mailed prematurely.  With the filing of the petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2) and a Request for Continued Examination under 37 CFR 1.114 along with a petition under 37 CFR 1.137 filed July 30, 2021 RCE / Withdraw from Issue / 1.137 filed on July 30, 2021 became grantable and is accepted nunc pro tunc. 





The application is being retained in the Office of Petitions for consideration of the petition to
withdraw from issue under 37 CFR 1.313(c)(2) filed July 30, 2021.

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571) 272-0986.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET